UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7702


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DION LEVERING WILLIAMS, a/k/a Tion Williams, a/k/a Scroll, a/k/a Squirrel,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:12-cr-00047-HEH-RCY-4)


Submitted: February 28, 2022                                      Decided: March 10, 2022


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dion Levering Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dion Levering Williams appeals from the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a

district court’s denial of a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

reviewed the record and discern no abuse of discretion. See United States v. High, 997

F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

compassionate release motion). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2